DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-16 and 20 in the reply filed on 05/04/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claim is drawn to a plurality of groups of paddles extending through the chamber along an axial axis of the shaft of a half cylinder – this is depicted, for example, as per Fig. 1.  Claim 2 though requires that the paddles are configured to sweep the entire length of the reactor – but the depictions do not support that (it is noted that the matter is not supported in the claims because the claims are distinct from originally filed).  Figures 6A and B include paddles running the length of the chamber but do not include the required shape and/or multiple groups of paddles.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dividing plane of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ames (5,744,555) and alternatively in further view of Hannon (2004/0256326).
Ames teaches a reactor for coating particles comprising:
- a stationary vacuum chamber – the chamber having a lower portion that forms a half cylinder and an upper portion, see Figure 1 and related text,
- it is noted that the use of the structure for “coating particles” is an intended use of the apparatus; it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, any materials, including particles are operably placed into the structure of the chamber and further materials to coat the particles are operably added,
- a vacuum port in the upper portion of the chamber – see port connected to line 10 which is connected to a pump and serves to evacuate the chamber,
- one or more passages through the chamber to inject material into the lower part of the chamber, see inlets 16 and 18 – the material is added at the top but as noted feeds to the ‘lower portion’ of the chamber, in regard to the use for gases, the input lines are operably used for any material – when not in use, there would be air in the lines,
- a paddle assembly including:
	- a rotatable drive shaft extending through the chamber, see 14 – the shaft is along the axial axis of the half cylinder as claimed,
	- a plurality of paddles at different positions along the drive shaft, see 14 including paddles at different locations and as understood a motor attached to the shaft (see figure).  In regard to the groups of paddles including a plurality of paddles in a common plane normal to the drive along an axial axis of the half cylinder – the teachings have the shaft oriented differently than claimed.  It is known, however, as per MPEP 2144.04 VI. C. that a rearrangement of parts is obvious wherein there is no criticality shown.  In this case the paddle would need to pass through a different portion of the chamber, but the effect of mixing the components would be able to occur even with the shaft and paddles oriented as claimed.   The entire prior art structure is the same as claimed except for that variation, but that variation does not present a patentable difference wherein one of ordinary skill in the art would readily expect the same operation of the device, such benefits as decreased height of the structure would be envisioned.
	The teachings of Ames are considered to address all elements of the claim, but to the extent that case law is relied upon for the position of the drive shaft, the teachings of Hannon are further applied.  Hannon teaches a mixing device including a rotational drive shaft and paddles to effect a mixing, see Fig. 2 and related text  - the paddles effect a mixing of the material and are oriented such that the drive shaft extends through the chamber along an axis of a half cylinder in a lower portion of the chamber.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to orient the drive shaft (and paddles of Ames) to be along the axial axis of the half cylinder as Hannon teaches that such an arrangement provides for an effective mixing in a chamber comprising a half cylinder.
	Regarding claim 2, while the paddles do not extend the entire length of the chamber, as per MPEP 2144.04 IV. A. and/or B. a change of size and/or shape is prima facia obvious without a showing of criticality.  In this case, to make the paddles go the entire length of the chamber would have been an obvious modification – particularly wherein a length direction is not defined.
	Regarding claim 3, there is a gap between the lower portion of the chamber and the paddles as depicted.
	Regarding claim 4, further as per claim 2, the change of a size/dimension is obvious without a showing of criticality.  To form the gap of any dimension, such as 1-3mm, would have been obvious without a showing of criticality.
	Regarding claim 5, all elements of the claim are addressed above except for the difference in location of the paddles.  However, as per above, the rearrangement of parts and/or change of size is prima facia obvious without a showing of criticality.  Therefore, to include groups of paddles that are at first and second positions relative to the shaft would have been obvious and would have been expected by one of ordinary skill to result in mixing in the apparatus as the paddles are clearly designed for.
	Regarding claims 6-11, it is initially noted that all of the claims include paddle orientation (claims 6-8) or a dimension related to a of plurality of paddles (9-11).  It is initially noted that as per above, the rearrangement of parts and modification of size (i.e. distance between parts) is prima facia obvious without a showing of criticality.  Furthermore, Hannon teaches that it is operable to control the angle of different sets of paddles in order to effect the movement of the mixing [0019], as such, it would have been further obvious to modify the angles and/or orientation of the paddles as Hannon teaches the same.  
Regarding claim 12, as per above, the (re)arrangement of the paddles is obvious for the purpose of mixing.  A dividing plane is considered to be a plane perpendicular to the axis, therefore it would have been further obvious to arrange the groups of paddles on either side of such a line for the purpose of mixing.
Regarding claim 13, either of the ports 18 or 16 are operably a particle delivery port and it would be a matter of routine arrangement to play at the dividing line, particularly wherein the line is at any point on the noted axis.
Regarding claim 14, driving particles towards or away from the port is an intended use of the apparatus, particularly wherein a rotary motion would drive material in one way and then other (i.e. it would drive material either upwards then downwards or vice versa).
Regarding claim 15, the paddles appear to be spaced uniformly along the drive shaft – if it were determined that Ames does not teach this, however, it would be a matter of a small reconfiguration of the shape and obvious to one of ordinary skill.
Regarding claim 20, all elements of the claim are met as per claims 1 and 5 with the further rearrangement of paddles known obvious based on routine rearrangement.

Claims 5-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ames (5,744,555) and Hannon (2004/0256326) and in view of Nielsen (2017/0282136).
The teachings of Ames and Hannon are described above, Ames teaches multiple groups of paddles and Hannon further teaches a particular arrangement and different paddle orientations, but to the extent that the two teachings do not specifically exemplify multiple groups of paddles at different positions and angles, the teachings of Nielsen are further applied.  Nielsen teaches a mixing device including a reactor and multiple groups of paddles, see Figs 1-3 and related.  The paddles are at different positions and angle at different orientations (particularly [0082-84].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the positions (along the shaft, orientation and/or angle) of the paddles of the mixing paddles of Ames and Hannon as Nielsen generally teaches that such is operable for carrying out a mixing process.  The teachings applied from Nielson are the general teachings of expectation of operability of the rearrangement of parts – i.e. whereas arguments above are that support is provided in the MPEP for rearrangement of parts, Nielsen supports that the position of the paddles can be varied compared to Ames and Hannon with an expectation of success in a mixing process.  The position and orientation is obvious in regard to all of claims 5-15 and 20, the further arguments to claim 12 applied as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715